 



SECURITIES PURCHASE AGREEMENT



BY AND AMONG



DIRECTVIEW HOLDINGS, INC.



VIDEO SURVEILLANCE LIMITED LIABILITY COMPANY,

 

APEXCCTV LIMITED LIABILITY COMPANY,

 

AND

 

MARK D. HARRIS

 

APRIL 20, 2017

 



 

 

 

TABLE OF CONTENTS

 



  Page ARTICLE 1. Definitions 1     Section 1.01   Definitions. 1 Section
1.02   Definitional and Interpretative Provisions. 6     ARTICLE 2. Description
of the Transaction 6     Section 2.01   The Closing; Purchase and Sale of
Subject Shares. 6 Section 2.02   Closing Deliveries. 7 Section
2.03   Post-Closing Consideration 7     ARTICLE 3. Representations and
Warranties of Seller and the Companies 9     Section 3.01   Corporate Existence
and Power. 10 Section 3.02   Corporate Authorization. 10 Section
3.03   Governmental Authorization. 10 Section 3.04   Non-contravention.  10
Section 3.05   Capitalization. 11 Section 3.06   Financial Statements. 11
Section 3.07   Absence of Certain Change.  11 Section 3.08   No Undisclosed
Liabilities. 13 Section 3.09   Material Contracts. 13 Section 3.10   Compliance
with Applicable Laws. 16 Section 3.11   Litigation. 17 Section 3.12   Real
Property. 17 Section 3.13   Properties. 17 Section 3.14   Information
Technology. 18 Section 3.15   Insurance Coverage. 19 Section 3.16   Licenses and
Permits.  . 19 Section 3.17   Tax Matters. 19 Section 3.18   Environmental
Matters. 19 Section 3.19   Accounts Receivable. 21 Section 3.20   Affiliate
Transactions. 21 Section 3.21   Finders’ Fees. 22 Section 3.22   No Other
Representations and Warranties. 22     ARTICLE 4. Representations and Warranties
of Purchaser 22     Section 4.01   Corporate Existence and Power. 22 Section
4.02   Corporate Authorization. 23 Section 4.03   Governmental Authorization..
23 Section 4.04   Non-contravention. 23 Section 4.05   Compliance with
Applicable Laws. 23 Section 4.06   Finders’ Fees. 23 Section 4.07   Financial
Ability. 23 Section 4.08   Litigation. 23     ARTICLE 5. Covenants of Purchaser
and Additional Covenants of the Parties 24     Section 5.01   Employment
Agreements and Employment Agreements. 24 Section 5.02   Public Announcements. 24
Section 5.03   Preservation of Records. 24

 



  i 

 

 



ARTICLE 6. Tax Matters 25     Section 6.01   Tax Periods Ending on or before the
Closing Date. 25 Section 6.02   Straddle Periods. 25 Section 6.03   Cooperation
on Tax Matters. 25 Section 6.04   Contest Provisions. 26 Section
6.05   Characterization of Payments. 26     ARTICLE 7. Indemnification 26    
Section 7.01   Survival of Representations. 26 Section 7.02   Indemnification.
27 Section 7.03   Limitations. 27 Section 7.04   Claims and Procedures. 28
Section 7.05   Defense of Third-Party Claims. 29 Section 7.06   Exercise of
Remedies by Indemnified Parties Other Than Purchaser 29     ARTICLE 8.
Miscellaneous 29     Section 8.01   Notices. 29 Section 8.02   Remedies
Cumulative; Specific Performance. 30 Section 8.03   Amendments and Waivers. 30
Section 8.04   Expenses. 31 Section 8.05   Disclosure Schedule References. 31
Section 8.06   Binding Effect; Benefit; Assignment. 31 Section 8.07   Governing
Law.  31 Section 8.08   Jurisdiction.  31 Section 8.09   Waiver of Jury Trial. 
31 Section 8.10   Counterparts; Effectiveness.  31 Section 8.11   Entire
Agreement.  32 Section 8.12   Severability.  32 Section 8.13   Time is of the
Essence. 33

 



  ii 

 

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 20,
2017 (the “Effective Date”), is entered into by and among (i) DirectView
Holdings, Inc., a Nevada corporation (“Purchaser”), (ii) Video Surveillance
Limited Liability Company, a Texas limited liability company with an assumed
name of Virtual Surveillance (“VS”), (iii) ApexCCTV Limited Liability Company, a
Texas limited liability company formerly known as Vaultronics (“APEX” and
together with VS, the “Companies”), and Mark Harris, an individual (“Seller”).

 

RECITALS

 

WHEREAS, the Seller is the sole member of each of the Companies and is the sole
owner of all of the issued and outstanding membership equity interests of each
of the Companies (the “Company Membership Interests”).

 

WHEREAS, the Companies are in the business of specializing in video and audio
surveillance and access control solutions (the “Business”).

 

WHEREAS, the Seller deems it advisable and in the best interests of the
Companies and Seller, that Seller sell to Purchaser, and Purchaser acquire from
Seller, all of the issued and outstanding Company Membership Interests, on the
terms and subject to the conditions of this Agreement (the “Company Board
Member”).

 

WHEREAS, this Agreement has been approved by the Company Board Member.

 

WHEREAS, Seller wishes to sell to Purchaser, and Purchaser wishes to acquire
from Seller, all of the issued and outstanding Company Membership Interests, on
the terms and subject to the conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, intending to be legally bound, the parties to this Agreement
hereby agree as follows:

 

ARTICLE 1.
Definitions

 



Section 1.01 Definitions.

 

As used in this Agreement, the following terms have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this definition, “control,” when used with respect to any
specified person, means the power to direct or cause the direction of the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities or by contract or otherwise, and the terms
“controlling” and “controlled by” have correlative meanings to the foregoing.

 

“Applicable Law” means, with respect to any Person, any federal, state, common,
local, municipal, foreign or other law, constitution, treaty, convention,
ordinance, code, rule, circular, guidance notes, regulation, order, injunction,
judgment, decree, ruling or other similar requirement enacted, adopted,
promulgated or applied by a Governmental Authority that is binding upon or
applicable to such Person, as amended unless expressly specified otherwise.

 

 1 

 

 



“Balance Sheet Date” means December 31, 2016.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

 

“Code” means the United States Internal Revenue Code of 1986.

 

“Companies’ Products” means all of the (a) products or Software that the
Companies (i) currently own, develop, manufacture, market, distribute, sell,
license, or otherwise make available to third parties, or (ii) has owned,
developed, manufactured, marketed, distributed, sold, licensed or otherwise made
available to third parties, and (b) services that the Companies (i) currently
provide, license or otherwise make available to third parties, or (ii) have
provided, licensed or otherwise made available to third parties.

 

“Companies’ Transaction Expenses” means, to the extent incurred prior to Closing
and unpaid at Closing, (i) any fees and disbursements incurred by or on behalf
of the Companies and payable to any financial advisor, investment banker, broker
or finder in connection with the Transaction; (ii) the fees and disbursements
payable to legal counsel or accountants of the Companies that are payable by the
Companies in connection with the Transaction; (iii) any bonuses, severance,
termination payments or other change-in-control or other transaction-related
payments payable to any director, officer, employee or other service provider of
the Companies in connection with the Transaction and, to the extent not already
taken into account in this clause (iii), any payroll taxes incurred or to be
incurred by the Companies in connection therewith; and (iv) all other
miscellaneous out-of-pocket expenses or costs, in each case, incurred by the
Companies in connection with the Transaction.

 

“Consent” means any approval, consent, ratification, permission, waiver or
authorization (including any Permit).

 

“Contract” means any contract, agreement, indenture, note, bond, loan, license,
instrument, lease, commitment, plan or other arrangement, whether oral or
written.

 

“Damages” include any direct damages for loss, damage, injury, liability, claim,
demand, settlement, judgment, award, fine, penalty, Tax, fee (including
reasonable attorneys’ fees), charge, cost (including reasonable costs of
investigation) or expense of any nature (including reasonable costs of
investigation and any fees, charges, costs and expenses associated with any
Proceeding commenced by any Indemnified Party for the purpose of enforcing any
of its rights under Article 10), but excluding consequential, incidental,
speculative and punitive Damages other than as owed to a third party. For the
avoidance of doubt, “Damages” will not include any losses attributable to the
decline in the trading price of the Purchaser’s common stock.

 

“Disclosure Schedule” means the disclosure schedule regarding this Agreement
that has been provided by Seller and the Companies to Purchaser and dated the
date of this Agreement.

 

“Environmental Laws” means any Applicable Law or any agreement with any
Governmental Authority or other Person, relating to human health and safety, the
environment or to Hazardous Substances.

 

“Environmental Permits” means all permits, licenses, franchises, certificates,
approvals, notifications, allowances, credits, waivers, exemptions and other
similar authorizations of Governmental Authorities relating to or required by
Environmental Laws and affecting, or relating in any way to, the business of the
Companies as currently conducted.

 

 2 

 

 



“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Generally Available Software” means “off-the-shelf” or “shrink-wrapped”
software that (i) is licensed to the Companies solely in executable or object
code form pursuant to a nonexclusive, internal use software license; (ii) is not
incorporated into, or used directly in the development, manufacturing, or
distribution of the Companies’s products or services; and (iii) is generally
commercially available to any licensee on standard terms.

 

“Governmental Authority” means any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) federal, state, local, municipal, foreign or other government; or (iii)
governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or Person and any court or other tribunal and
including any arbitrator and arbitration panel).

 

“Hazardous Substances” means any pollutant, contaminant, waste or chemical or
any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material, or any substance, waste or material having any
constituent elements displaying any of the foregoing characteristics, including
petroleum, its derivatives, by-products and other hydrocarbons, and any
substance, waste or material regulated under any Environmental Law.

 

“Indebtedness” means, without duplication, any liability or obligation of a
Person for any amount owed (including (a) unpaid interest, (b) premium thereon,
(c) any Prepayment Penalties and (d) any payments or premiums attributable to,
or which arise as a result of, a change of control of such Person or any
Affiliate of such Person) in respect of (i) borrowed money, (ii) capitalized
lease obligations, (iii) obligations for the reimbursement of any obligor for
amounts drawn on any letter of credit, banker’s acceptance or similar
transaction, (iv) obligations for the deferred purchase price of property or
services (other than current liabilities for such property or services incurred
in the ordinary course of business, but including milestone payments and other
types of earnouts or contingent payments due for the acquisition of capital
stock, equity or assets of another Person), (v) any obligations with respect to
any factoring programs, and (vi) any liability or obligation of the type
described in clauses “(i)” through “(v)” guaranteed by such Person, that is
recourse to such Person or any of its assets or that is otherwise its legal
liability or that is secured in whole or in part by the assets of such Person;
provided, however, that notwithstanding the foregoing, Indebtedness shall not be
deemed to include any accounts payable recorded as a current liability and
incurred in the ordinary course of business or any obligations under undrawn
letters of credit.

 

“Invoice” means an invoice from each advisor or other service provider to the
Companies, dated no more than three Business Days prior to the Closing Date,
with respect to the Companies Transaction Expenses estimated to be due and
payable to such advisor or other service provider, as the case may be, as of the
Closing Date.

 

“IP” means any copyright, trade secret, trade dress, trademark, or patent.

 

“Knowledge of the Companies” means the actual knowledge of Mark Harris obtained
in the course of the performance of their respective duties on behalf of the
Companies, as applicable.

 

“Knowledge of Purchaser” means the actual knowledge of Roger Ralston obtained in
the course of the performance of their respective duties on behalf of Purchaser,
as applicable.

 



 3 

 

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset. For purposes of this Agreement, a Person
shall be deemed to own, subject to a Lien, any property or asset that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.

 

“Material Adverse Effect” means any event, change, development or state of facts
(each an “Effect”) that is or would reasonably be expected to be materially
adverse to the business, assets, liabilities, operations or financial condition
of the Companies, taken as a whole; provided, however, that no event, change,
development or state of facts (i) relating to the United States or foreign
economies or securities or financial markets in general, (ii) arising in
connection with earthquakes, hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions, whether
arising before, on or after the date hereof, or (iii) resulting from any change
in Applicable Law or in US GAAP, shall be deemed in themselves to constitute a
Material Adverse Effect.

 

“Organizational Documents” means, with respect to any Person other than a
natural Person, the documents (i) by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership, articles of
incorporation or articles, organization, certificate of formation, memorandum or
association or articles of association, and including, without limitation, any
certificates of designation for preferred stock, or other forms of preferred
equity), and all amendments thereto, (ii) which relate to the internal
governance of such Person (such as by-laws, a partnership agreement or an
operating, limited liability or members agreement (but shall not include any
stockholders agreement or related agreement relating to such Person)), and all
amendments thereto, and (iii) which serve as equivalent constituent documents as
those set forth in clause (i) or (ii) in any foreign jurisdiction.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

 

“Personal Data” means a natural person’s name, street address, telephone number,
e-mail address, photograph, social security number or tax identification number,
driver’s license number, passport number, credit card number, bank account
information and other financial information, customer or account numbers,
account access codes and passwords, or any other piece of information that
allows the identification of such natural person or enables access to such
person’s financial information.

 

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

 

“Prepayment Penalties” means any prepayment penalties, breakage costs, fees,
expenses or similar charges arising as a result of the discharge of any
Indebtedness.

 

“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental Authority or any arbitrator or arbitration panel.

 

“Representatives” means a Person’s officers, directors, employees, agents,
attorneys, accountants, advisors and other authorized representatives.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933.

 4 

 

 



“Software” means computer software, programs, and databases in any form,
including source code, object code, operating systems and specifications, data,
databases, database management code, tools, developers kits, utilities,
graphical user interfaces, menus, images, icons, forms and software engines, and
all versions, updates, corrections, enhancements and modifications thereof, and
all related documentation, developer notes, comments, and annotations.

 

“Straddle Period” means any period beginning before the Closing Date and ending
after the Closing Date.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at any
time directly or indirectly owned by such Person.

 

“Tax” means any and all taxes, including (i) any net income, alternative or
add-on minimum, gross income, gross receipts, sales, use, ad valorem, value
added, transfer, franchise, profits, license, registration, recording,
documentary, conveyancing, gains, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit, custom duty, escheat or other tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest,
penalty, addition to tax or additional amount imposed by any Governmental
Authority responsible for the imposition of any such tax (United States
(federal, state or local) or foreign), (ii) in the case of the Companies, any
liability for the payment of any amount described in clause (i) as a result of
being or having been before the Closing Date a member of an affiliated,
consolidated, combined or unitary group, and (iii) liability for the payment of
any amounts of the type described in clause (i) as a result of being party to
any agreement or any express or implied obligation to indemnify any other
Person.

 

“Tax Return” means any return, report, declaration, claim for refund,
information return or other document (including schedules thereto, other
attachments thereto, amendments thereof, or any related or supporting
information) filed or required to be filed with any taxing authority in
connection with the determination, assessment or collection of any Tax, or the
administration of any laws, regulations or administrative requirements relating
to any Tax.

 

“Technology” means and includes embodiments and implementations of IP rights,
whether in electronic, written or other media, including Software, design and
manufacturing schematics, bills of material, build instructions, test reports,
algorithms, user interfaces, routines, formulae, test vectors, IP cores, net
lists, photomasks, databases, data collections, diagrams, recipes, manufacturing
process technology, network configurations and architectures, proprietary
technical information, protocols, layout rules, packaging and other
specifications, techniques, interfaces, verification tools, works or authorship,
lab notebooks, development and lab equipment, know-how, inventions and invention
disclosures, and all other forms of technology, in each case whether or not
registered with a Governmental Authority or embodied in any tangible form. The
parties agree that the term “Technology” shall not include the ERP Software that
is being licensed to Purchaser as part of this transaction.

 

“Trade Secrets” means all rights in any jurisdiction in know-how and other
confidential or proprietary technical, business, and other know-how and
information, including confidential or proprietary manufacturing and production
processes and techniques, research and development information, technology,
drawings, specifications, designs, plans, proposals, technical data, bills of
material, financial, marketing, and business data, pricing and cost information,
business and marketing plans, customer and supplier lists and other similar
information.

 

“Transaction” means the transactions contemplated by this Agreement whereby the
Companies become wholly owned subsidiaries of the Purchaser.



 

 5 

 

 

Section 1.02 Definitional and Interpretative Provisions.

 

(a) The words “hereof,” “herein” and “hereunder” and words of like import used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

(b) The captions herein are included for convenience of reference only and shall
be ignored in the construction or interpretation hereof. References to Articles,
Sections, Exhibits and Schedules are to Articles, Sections, Exhibits and
Schedules of this Agreement unless otherwise specified.

 

(c) All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.

 

(d) Any singular term in this Agreement shall be deemed to include the plural,
and any plural term the singular, and words denoting either gender shall include
both genders as the context requires. Where a word or phrase is defined herein,
each of its other grammatical forms shall have a corresponding meaning.

 

(e) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.

 

(f) The use of the word “or” shall not be exclusive.

 

(g) The word “will” shall be construed to have the same meaning and effect as
the word “shall.”

 

(h) The word “party” shall, unless the context otherwise requires, be construed
to mean a party to this Agreement. Any reference to a party to this Agreement or
any other agreement or document contemplated hereby shall include such party’s
successors and permitted assigns.

 

(i) A reference to any legislation or to any provision of any legislation shall
include any modification, amendment, re-enactment thereof, any legislative
provision substituted therefore and all rules, regulations and statutory
instruments issued or related to such legislation.

 

ARTICLE 2.
Description of the Transaction

 

Section 2.01 The Closing; Purchase and Sale of Subject Shares.

 

(a) The consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Lucosky Brookman LLP, 101 Wood
Avenue South, 5th Floor, Iselin, NJ 08830 at 9:00 a.m. local time on the
Effective Date, or at such other time, date and location as the parties hereto
agree; provided, however, to the extent Purchaser and Seller so agree, documents
may be delivered and exchanged at the Closing by facsimile, PDF, or other
electronic means in lieu of an in-person closing. The date on which the Closing
actually takes place is referred to in this Agreement as the “Closing Date.”

 

(b) At the Closing, Seller shall sell to Purchaser, and Purchaser shall purchase
from Seller for the consideration set forth in this Agreement, all of the issued
and outstanding Company Membership Interests.

 

 6 

 

 

Section 2.02 Closing Deliveries

 

(a) Seller Closing Deliveries. At the Closing, Seller shall deliver, or cause to
be delivered, to Purchaser the following:

 

(i) certificates representing in the aggregate all of the issued and outstanding
Company Membership Interests of each of VS and Apex;

 

(ii) a certificate of a secretary or assistant secretary, or equivalent officer
or member, of the Companies certifying copies of (A) the Companies’ formation
documents as certified by the Secretary of State (or equivalent Governmental
Authority) of its jurisdiction of formation, and operating agreements, each as
amended, and (B) the resolutions of the Companies authorizing the execution,
delivery and performance of this Agreement and the Transaction and, in the case
of the Companies, evidence of transfer of the Company Membership Interests and
the incumbency and signatures of the officers of the Companies executing this
Agreement;

 

(iii) all of the books and records of the Companies and all certificates of
formation, certificates of change of name and common seals or such equivalent
items in the relevant jurisdiction as are kept by the Companies or required to
be kept by Applicable Law; and

 

(iv) all documents, duly executed and/or endorsed by Seller, necessary to enable
title to the Company Membership Interests to pass into the name of Purchaser,
including a transfer form providing for the transfer of the Company Membership
Interests into the name of Purchaser.

 

(b) Purchaser Closing Deliveries. At the Closing, Purchaser shall deliver, or
cause to be delivered, the following:

 

(i) to Seller, a certificate of a secretary or assistant secretary, or
equivalent officer, of Purchaser certifying copies of (A) Purchaser’s
incorporation documents as certified by the Secretary of State (or equivalent
Governmental Authority) of its jurisdiction of incorporation, and bylaws, each
as amended, and (B) the resolutions of Purchaser authorizing the execution,
delivery and performance of this Agreement and the Transaction and the
incumbency and signatures of the officers of Purchaser executing this Agreement;

 

(ii) to Seller, within ten days of the Closing, that certain Employment
Agreement effective upon closing of the Transaction including the material terms
and conditions as set forth in Section 5.01 herein.

 

(iii) to Purchasers’ escrow agent, within ten days of the Closing, the
Convertible Preferred Stock issued to the Seller in accordance with Section
2.03(a)(iii) herein.

 

Section 2.03 Post-Closing Consideration and Security.

 

(a) Determination of Purchase Price and Post-Closing Consideration

 

(i) Seller shall have thirty (30) days from the Effective Date to submit the
Companies’ books, records and all reasonably necessary accounting documents to
the Purchaser’s PCAOB certified auditor D’Arelli Pruzansky P.A., Certified
Public Accountants to perform an audit in accordance with U.S. GAAP accounting
standards for the fiscal years ended 2016 and 2015 (the “Audit”). The Audit
shall be completed within seventy-five (75) days of the Effective Date (the
“Audit Period”). Upon completion of the Audit, the Purchaser shall have up to
one hundred eighty (180) days from the Effective Date to pay the Seller (the
“Purchase Price Payment Date”) in cash a minimum amount which shall not be less
than one million nine hundred thousand dollars ($1,900,000) and a maximum amount
which shall not exceed two million four hundred thousand dollars ($2,400,000)
(the “Maximum Purchase Price”), such cash payment by the Purchaser to the Seller
shall be determined by the review of the Audit in accordance with the following
schedule (the “Purchase Price”):

 

 7 

 

 

  (a) In the event the Average combined Cash Flow (as defined in Schedule
2.03(a)) of the Companies for 2016 and 2015 exceeds $500,000, the Purchaser
shall pay the Seller cash in the amount of $2,400,000;         (b) In the event
the Average combined Cash Flow of the Companies for 2016 and 2015 is between
$400,001 and $500,000, the Purchaser shall pay the Seller cash in the amount of
$2,200,000;         (c) In the event the Average combined Cash Flow of the
Companies for 2016 and 2015 is between $200,001 and $400,000, the Purchaser
shall pay the Seller cash in the amount of $2,000,000; and         (d) In the
event the Average combined Cash Flow of the Companies for 2016 and 2015 is
between $0 and $200,000 (“Minimum Cash Flow”), the Purchaser shall pay the
Seller cash in the amount of $1,900,000; provided however, in the event of the
Minimum Cash Flow, the Purchaser shall have the right to transfer the Company
Membership Interests to Seller and unwind the Transaction in full.

 

(ii) The Seller shall be obligated to allocate the Purchase Price paid by the
Purchaser in accordance with the following payment schedule (i) one million nine
hundred thousand dollars ($1,900,000) shall pay off in full that certain Small
Business Administration loan debt issued by JPMorgan Chase, N.A. to Video
Surveillance Limited Liability Company and ApexCCTV Limited Liability Company as
the “Borrowers” dated April 8, 2015, in the original amount of $2,312,600.00
(substantially in the form attached hereto as Exhibit B, the (“SBA Loan”), (ii)
eight hundred thirty thousand dollars ($830,000) as repayment of the Note (as
defined in Section 5.01 herein), and (iii) the remaining balance of the Purchase
Price shall be allocated as compensation to the Seller for the Transaction.

 

(iii) Notwithstanding the terms and conditions of the Employment Agreement, in
the event the Companies are purchased from the Seller by the Purchaser for less
than the Maximum Purchase Price, upon the Companies generating at least $500,000
in combined annual net income as determined in accordance with GAAP accounting
procedures, the Seller shall receive five percent (5%) of such combined annual
net income up to $300,000 per year (the “Net Income Payments”). The Net Income
Payments shall expire upon the earlier of (i) three years from the Effective
Date, or (ii) the aggregate payment of the Purchase Price in the amount of the
Maximum Purchase Price.

 

(iv) Purchaser shall issue to Seller convertible preferred stock convertible
into common stock of the Purchaser with a fair market value of up to $1,000,000
(“Convertible Preferred Stock”) valued by the closing price of the Purchaser’s
common stock on the day written notice of an Event of Default (as defined in the
Note) under the terms of the Note are delivered to the Purchaser (the “Default
Notice”). The Convertible Preferred Stock may be converted solely upon an Event
of Default and in an amount equal to the outstanding amount due under the Note
triggering such Event of Default. The Convertible Preferred Stock shall be held
by the Purchaser in escrow and shall be released within ten (10) days of the
Event of Default.

 

 8 

 

 



(v) From the Effective Date through the Purchase Price Payment Date, Purchaser
agrees that it will be obligated to ensure payment of all on-going obligations
of the Companies, including payment on any Material Contracts.

 

(vi) During the Audit Period, the parties agree to work together in good faith
to obtain all necessary consents from lienholders to remove Mark D. Harris and
Kimberly C. Harris as personal guarantors under the relevant agreements. In the
event a lienholder refuses to release Mark D. Harris and/or Kimberly C. Harris
as a personal guarantor, Purchaser shall be obligated to pay off such lienholder
within a reasonable time thereafter and will indemnify Mark D. Harris and
Kimberly C. Harris against any claims by the lienholder pursuant to the
indemnification provisions set out in this Agreement.

 

(vii) invoices from each person with whom the Companies Transaction Expenses
have been incurred and remain unpaid as of the Closing Date will be provide to
Companies within ten (10) days.

 

(b) Security The Purchaser hereby grants a security interest, as that term is
defined in the Uniform Commercial Code of New York (the “UCC”), in the
Collateral (as such term is hereinafter defined), as security for the payment
and performance of all the obligations of the Purchaser under and in connection
with this Agreement now or hereafter existing (all such obligations of the
Company are hereinafter collectively referred to as the “Secured Obligations”).
The Purchaser, as security for the Secured Obligations, hereby assigns, pledges,
transfers and sets over unto the Seller and its successors and assigns, and
hereby grants to the Seller a continuing security interest in all of the
Companies’ right, title and interest in and to all of the Companies’ now
existing or hereafter acquired tangible and intangible properties, including,
without limitation, all issued Convertible Preferred Stock and a first lien on
all present and future assets of the Companies’ (including, but not limited to,
each of its now existing or hereafter acquired assets) (collectively hereinafter
referred to as the “Collateral”).

 

(i) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until payment in full of the
Secured Obligations, (ii) be binding upon the Company, its successors and
permitted assigns, and (iii) inure to the benefit of the Seller and its
respective successors, transferees and assigns.

 

(ii) This Agreement secures the payment and performance of all of the Secured
Obligations and by its execution hereof, the Company authorizes the Seller to
file any and all documents necessary or advisable to properly perfect a security
interest in the Collateral, including, but not limited to, the filing of such
UCC-1 Financing Statements with the Secretaries of State in any and all
jurisdictions deemed advisable by Seller. Upon the payment in full of the
Secured Obligations to the satisfaction of the Seller in its sole discretion,
the security interest granted hereby shall terminate, all rights in and to the
Collateral shall revert to the Company and the Seller shall duly file, at the
expense of the Company, such UCC-3 Amendments necessary to terminate the
Seller’s security interest.

 

ARTICLE 3.
Representations and Warranties of Seller and the Companies

 

Except as set forth in the Disclosure Schedule, Seller and the Companies
represent and warrant to Purchaser:

 

 9 

 

 

Section 3.01 Corporate Existence and Power.

 

(a) The Companies are limited liability companies duly formed, validly existing
and in good standing under the laws of Texas and each Company has all requisite
corporate power and authority to carry on its business as now conducted. The
Companies are duly qualified to do business as a foreign corporation or other
entity and is in good standing in each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing has
not had and would not reasonably be expected to have a Material Adverse Effect.

 

(b) The Companies have no Subsidiaries as of the date of this Agreement. The
Companies are not participants in any joint venture, partnership or similar
arrangement. The Companies have not agreed and are not obligated to, directly or
indirectly, make any future investment in or capital contribution to any Person.

 

(c) Seller has made available to Purchaser accurate and complete copies of: (i)
the Organizational Documents of the Companies; and (ii) the membership interest
records of the Companies. The minutes and other records of the meetings and
other proceedings (including any actions taken by written consent or otherwise
without a meeting) of the Companies, the Company Board Member of each Company
and all committees thereof, made available to Purchaser by Seller, are accurate
and complete in all material respects. There has not been any violation of any
of the provisions of the Organizational Documents of the Companies, and the
Companies have not taken any action that is inconsistent in any material respect
with any resolution adopted by the members of the Companies, the Company Board
Member or any committee thereof.

 

Section 3.02 Company Authorization. Each of Seller and the Companies have all
requisite power and authority to enter into and to perform its obligations under
this Agreement; and the execution, delivery and performance by Seller and the
Companies of this Agreement have been duly authorized by all necessary action on
the part of Seller and the Companies. Assuming the due authorization, execution
and delivery of this Agreement by Purchaser, this Agreement constitutes the
legal, valid and binding obligation of Seller and the Companies, enforceable
against Seller and the Companies in accordance with its terms, subject to (i)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors, and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.

 

Section 3.03 Governmental Authorization. The execution, delivery and performance
by Seller and the Companies of this Agreement and the consummation by Seller and
the Companies of the Transaction require no action by or in respect of, or
filing with, any Governmental Authority other than (i) compliance with any
applicable requirements of applicable U.S. state or federal securities laws, and
(ii) any actions or filings the absence of which would be, individually or in
the aggregate, material to Seller or the Companies or impair the ability of
Seller or the Companies to consummate the Transaction.

 

Section 3.04 Non-contravention. The execution, delivery and performance by
Seller and the Companies of this Agreement and the consummation of the
Transaction do not and will not (i) contravene, conflict with, or result in any
violation or breach of any provision of the Organizational Documents of Seller
or the Companies, (ii) assuming compliance with the matters referred to in
Section 3.03, and subject to obtaining the required Company Board Member
approval, contravene, conflict with or result in a violation or breach of any
provision of any Applicable Law, (iii) assuming compliance with the matters
referred to in Section 3.03, and subject to obtaining each of the required
Company Board Member approval, require any consent or other action by any Person
under, constitute a default, or an event that, with or without notice or lapse
of time or both, would constitute a default, under, or cause or permit the
termination, cancellation, acceleration or other change of any right or
obligation or the loss of any benefit to which the Companies are entitled under
any provision of any Material Contract binding upon the Companies or any
material Permit affecting, or relating in any way to, the assets or business of
the Companies or (iv) result in the creation or imposition of any Lien (other
than Permitted Liens) on any asset of the Companies.

 

 10 

 

 

Section 3.05 Capitalization.

 

(a) The issued and outstanding capital equity of the Companies consists solely
of the Company Membership Interests, all of which are owned by Seller, free and
clear of any Liens. All outstanding Company Membership Interests have been duly
authorized and validly issued and are fully paid and nonassessable. There are no
Company Membership Interests that remain subject to vesting or forfeiture
restrictions. Except as otherwise set forth above, there are no outstanding (i)
membership interests or voting securities of the Companies, (ii) securities of
the Companies convertible into or exchangeable for membership interests of the
Companies or voting securities of the Companies or (iii) options or other rights
to acquire from the Companies, or other obligations of the Companies to issue,
any capital equity, voting securities or securities convertible into or
exchangeable for capital equity or voting securities of the Companies.

 

(b) All outstanding Company Membership Interests have been issued and granted in
material compliance with (i) all applicable securities laws and other Applicable
Laws and (ii) all requirements set forth in applicable Contracts.

 

Section 3.06 Financial Statements.  

 

(a) Seller has made available to Purchaser each of the Companies’ consolidated
balance sheets as of fiscal years ended December 31, 2015 and December 31, 2016,
and the related consolidated profit and loss accounts for each of the fiscal
years then ended and unaudited consolidated profit and loss accounts for the
fiscal year ended December 31, 2015 and December 31, 2016 (the “Financial
Statements”).

 

(b) The Financial Statements (i) have been prepared from the books and records
of the Companies, (ii) complied as to form in all material respects with
applicable accounting requirements with respect thereto as of their respective
dates, (iii) have been prepared in accordance with reasonable acceptable
accounting standards in the Companies’ industry applied on a consistent basis
throughout the periods indicated and consistent with each other, and (iv) give a
true and fair view, in all material respects, of the financial position of the
Companies at the dates therein indicated and the results of operations of the
Companies for the periods therein specified (subject to the absence of notes and
normal year-end audit adjustments, none of which individually or in the
aggregate will be material in amount).

 

(c) The books of account and other financial records of the Companies have been
kept accurately in the ordinary course of business consistent with Applicable
Laws in all material respects consistent with the past practices of the
Companies and accounts, notes and other receivables and inventory are recorded
accurately in all material respects, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis.

 

Section 3.07 Absence of Certain Change. Between the Balance Sheet Date and the
Effective Date of this Agreement, the business of the Companies have been
conducted in the ordinary course consistent with past practices and there has
not been:

 

(a) any event, occurrence, development or state of circumstances or facts that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

 

(b) any material damage, destruction, abandonment, or other casualty loss
(whether or not covered by insurance) affecting the business or assets of the
Companies;

 

 11 

 

 

(c) any material amendment of the Organizational Documents (whether by merger,
consolidation or otherwise) of the Companies;

 

(d) any splitting, combination or reclassification of any shares of capital
equity of the Companies or declaration, setting aside or payment of any dividend
or other distribution (whether in cash, equity or property or any combination
thereof) in respect of any securities of the Companies, or redemption,
repurchase or other acquisition or offer to redeem, repurchase, or otherwise
acquire any securities of the Companies;

 

(e) any issuance, delivery or sale, or authorization of the issuance, delivery
or sale of, any Company Membership Interests;

 

(f) any incurrence of any capital expenditures or any obligations or liabilities
in respect thereof by the Companies and in excess of U.S. $25,000 in the
aggregate other than incurred in the ordinary course of business consistent with
past practice;

 

(g) any acquisition (by merger, consolidation, acquisition of equity or assets
or otherwise), directly or indirectly, by the Companies of any assets,
securities, properties, interests or businesses of any third party;

 

(h) any sale, lease, license, or other transfer, or creation or incurrence of
any Lien on, any assets, securities, properties, interests or businesses of the
Companies, other than sales or licenses of Companies’ Products in the ordinary
course of business;

 

(i) the making by the Companies of any loans, advances or capital contributions
to, or investments in, any other Person;

 

(j) the creation, incurrence or assumption by the Companies of any Indebtedness,
that has been incurred from time to time under the Companies’ existing loan
agreements other than in the ordinary course of business;

 

(k) (i) the entering into of any Contract that limits or otherwise restricts in
any material respect the ability to compete or the geographic scope of the
business of the Companies or any of its Affiliates or any successor thereto or
that would reasonably be expected to, after the Closing, limit or restrict in
any material respect the Companies, Purchaser or any of their respective
Affiliates, from engaging or competing in any line of business (including any
grant of exclusivity with respect to IP rights or otherwise), in any location or
with any Person or (ii) the entering into, amendment or modification in any
material respect or termination of any Material Contract or waiver, release or
assignment of any material rights, claims or benefits of the Companies;

 

(l) the sale, disposition, transfer or license to any Person of any rights to
any Technology or any IP rights (other than on a non-exclusive basis in the
ordinary course of business consistent with past practice); or the sale,
disposition or transfer or providing a copy of the source code for the
Companies’ proprietary software to any Person;

 

(m) the entering into any arrangement, the result of which is the loss,
expiration or termination of any material license or right under or to any third
party IP;

 

(n) (i) the grant or increase of, or commitment to grant or increase, any form
of compensation or benefits payable to any director, officer, advisor,
consultant or employee of the Companies, including pursuant to any employee
benefit plan, in excess of $25,000 in the aggregate, (ii) the hiring or
termination of any material employee, officer, director or consultant of the
Companies, (iii) the adoption, entering into, material modification or
termination of any employee benefit plan, (iv) the acceleration of the vesting
or payment of any compensation or benefits under any employee benefit plan, or
(v) the grant of any equity or equity-linked awards or other bonus, commission
or other incentive compensation to any director, officer, advisor, consultant or
employee of the Companies, other than, with respect to clauses (i) and (ii)
above, in the ordinary course of business consistent with past practice to any
advisor, consultant or employee of the Companies who receives less than $65,000
in base compensation per annum;;

 

 12 

 

 

(o) any change in the methods of accounting or accounting practices of the
Companies; any settlement, or offer or proposal to settle, (i) any material
Proceeding or claim involving or against the Companies, (ii) any member
litigation or dispute against the Companies or any of its officers or directors
or (iii) any Proceeding that relates to the transactions contemplated hereby;

 

(p) any Tax election made or changed; any claim, notice, audit report or
assessment in respect of Taxes settled or compromised (or agreement with respect
thereto); any material Tax Return filed; any Tax allocation agreement, Tax
sharing agreement, advance pricing agreement, cost sharing agreement, pre-filing
agreement, Tax indemnity agreement or closing agreement relating to any Tax
entered into; any Tax petition, Tax complaint or administrative Tax appeal
filed; any Tax audit or inquiry filed; any right to claim a Tax refund
surrendered or foregone; or any extension or waiver of the statute of
limitations period applicable to any Tax claim or assessment consented to; or

 

(q) any agreement or commitment to take any of the actions referred to in
clauses (a) through (o).

 

Section 3.08 No Undisclosed Liabilities. the Companies have no liabilities or
obligations of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, other than:

 

(a) liabilities or obligations disclosed and provided for in the Financial
Statements or in the notes thereto;

 

(b) liabilities that have been incurred by the Companies since the Balance Sheet
Date in the ordinary course of business and consistent with past practice;

 

(c) the liabilities or obligations identified in Section 3.08 of the Disclosure
Schedule; and

 

(d) liabilities or obligations arising under this Agreement or that would not
reasonably be expected to be material to the Companies.

 

Section 3.09 Material Contracts.

 

(a) Except as set forth in Section 3.09(a) of the Disclosure Schedule, the
Companies are not a party to or bound by any of the following (a Contract
responsive to any of the following categories being hereinafter referred to as a
“Material Contract”):

 

(i) any lease (whether of real or personal property) providing for annual
rentals of U.S. $120,000 or more;

 

(ii) any Contract pursuant to which any IP right, (excluding Foreground IP), is
licensed, sold, assigned or otherwise conveyed or provided to the Companies or
pursuant to which any Person has agreed not to enforce any IP right against the
Companies, other than Contracts for Generally Available Software;

 

 13 

 

 

(iii) any Contract pursuant to which any IP right is or has been licensed
(whether or not such license is currently exercisable), sold, assigned or
otherwise conveyed or provided to a third party by the Companies, or pursuant to
which the Companies have agreed not to enforce any IP right against any third
party.

 

(iv) any Contract imposing any restriction on the Companies’ right or ability,
or, after the Closing, the right or ability of Purchaser or any of its
Affiliates (A) to compete in any line of business or with any Person or in any
area or which would so limit the freedom of Purchaser or any of its Affiliates
after the Closing Date (including granting exclusive rights or rights of first
refusal to license, market, sell or deliver any of the products or services
offered by the Companies or any related IP right) or (B) to acquire any product
or other asset or any services from any other Person, to sell any product or
other asset to or perform any services (other than products or services which
are customized for a particular customer and which contain Foreground IP) for
any other Person or to transact business or deal in any other manner with any
other Person, or (C) to develop or distribute any IP right;

 

(v) any Contract for the purchase of materials, supplies, goods, services,
equipment or other assets providing for either (A) annual payments by the
Companies of U.S. $25,000 or more or (B) aggregate payments by the Companies of
U.S. $25,000 in the past two years;

 

(vi) any Contract providing for “most favored customer” terms or similar terms,
including such terms for pricing;

 

(vii) any sales, distribution or other similar agreement providing for the sale
of the Companies’ Products that provides for (A) annual payments to the
Companies of U.S. $75,000 or more or (B) aggregate payments to the Companies of
U.S. $75,000 in the past two years;

 

(viii) any partnership, joint venture or any sharing of revenues, profits,
losses, costs or liabilities or any other similar Contract;

 

(ix) any Contract relating to the acquisition or disposition of any business
(whether by merger, sale of stock, equity, sale of assets or otherwise) or
pursuant to which the Companies have any current or future rights or
obligations;

 

(x) any Contract relating to Indebtedness or the deferred purchase price of
property (in either case, whether incurred, assumed, guaranteed or secured by
any asset) other than payables to vendors and suppliers in the ordinary course
of business;

 

(xi) any Contract relating to the acquisition, issuance or transfer of any
securities;

 

(xii) any Contract relating to any interest rate, currency or commodity
derivatives or hedging transaction;

 

(xiii) any Contract under which (A) any Person has directly or indirectly
guaranteed any liabilities or obligations of the Companies or (B) the Companies
has directly or indirectly guaranteed liabilities or obligations of any other
Person (in each case other than endorsements for the purposes of collection in
the ordinary course of business);

 

 14 

 

 

(xiv) any Contract relating to the creation of any Lien (other than Permitted
Liens) with respect to any asset of the Companies;

 

(xv) any Contract which contains any provisions requiring the Companies to
indemnify any other party (excluding indemnities contained in agreements for the
purchase, sale or license of products or services in the ordinary course of
business consistent with past practice);

 

(xvi) any Contract with any Related Person;

 

(xvii) any employment, severance, retention, change-in-control, bonus or other
Contract with any current or former employee, officer, director, advisor or
consultant of the Companies (A) pursuant to which the Companies have any current
or future rights or obligations, (B) that provides for the payment of any cash
or other compensation or benefits upon the consummation of the Transaction, or
(C) that otherwise restricts the Companies’ ability to terminate the employment
or engagement of such individual without penalty or liability (excluding any
penalty or liability in respect of the employee’s notice period and right not to
be unfairly dismissed), other than, in each case, Contracts entered into in the
ordinary course of business consistent with past practice with any advisor,
consultant or employee of the Companies who receives less than U.S. $75,000 in
base compensation per annum;

 

(xviii) any Contract that cannot be provided to the Purchaser; and

 

(xix) any other Contract not made in the ordinary course of business that is
material to the Companies.

 

(b) Seller has made available to Purchaser accurate and complete copies of all
written Contracts identified in Section 3.09(a) of the Disclosure Schedule,
including all amendments thereto. The Companies have notified Purchaser of any
Contracts or portions thereof that the Companies have withheld from Purchaser
and have disclosed to Purchaser any material liabilities or obligations under
any such Contracts, to the extent permitted thereunder.

 

(c) Each Material Contract is a valid and binding agreement of the Companies,
and to the Knowledge of the Companies, is in full force and effect, and the
Companies is and, to the Knowledge of the Companies, no other party thereto is
in default or breach in any material respect under the terms of any such
Contract, and, to the Knowledge of the Companies, other than as set forth in
Section 3.04 of the Disclosure Schedule regarding the consummation of the
Transaction, no event has occurred, and no circumstance or condition exists,
that (with or without notice or lapse of time) will, or would reasonably be
expected to, (i) result in a violation or breach of any of the provisions of any
Material Contract, (ii) give any Person the right to declare a default or
exercise any remedy under any Material Contract, (iii) give any Person the right
to accelerate the maturity or performance of any grant or rights or other
obligation under a Material Contract, or (iv) give any Person the right to
cancel, terminate or modify any Material Contract.

 

(d) The Companies have not received any written notice or, to the Knowledge of
Seller or the Companies, any other communication regarding any violation or
breach of, or default under, any Material Contract.

 

(e) No Person is renegotiating, or has a right (or has asserted a right)
pursuant to the terms of any Material Contract to renegotiate, any amount paid
or payable to the Companies under any Material Contract or any other material
term or provision of any Material Contract.

 

 15 

 

 

Section 3.10 Compliance with Applicable Laws.

 

(a) The Companies are, and have at all times been, in material compliance with,
and to the Knowledge of the Companies are not, and at no time has been, under
investigation with respect to or threatened to be charged with or given notice
of any violation of, any Applicable Law.

 

(b) The Companies, and, to the Knowledge of the Seller and the Companies, each
of its Affiliates and Representatives, is, and has at all times, been, in
material compliance with all export control and sanctions laws and regulations
that are applicable to the Companies, and, to the Knowledge of the Seller and
the Companies, its Affiliates and Representatives, as the case may be, in
particular the U.S. Export Administration Act and implementing Export
Administration Regulations; the U.S. Arms Export Control Act and implementing
International Traffic in Arms Regulations; the various economic sanctions laws
administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Treasury Department; (“Export and Sanctions Laws”). Without limiting the
foregoing:

 

(i) The Companies are, and have at all times, been, in possession of all export
licenses, authorizations and other approvals that are required by applicable
Export and Sanctions Laws for the export of its products, services, software or
technologies, as applicable;

 

(ii) there are no pending or, to the Knowledge of the Companies, threatened
claims or investigations of potential violations of applicable Export and
Sanctions Laws by the Companies with respect to export or other business
activity or licenses, authorizations or other approvals;

 

(iii) to the Knowledge of the Companies, there are no actions, conditions or
circumstances pertaining to the Companies’ export transactions or other business
activities that may give rise to any future claims or investigations of
potential violations of applicable Export and Sanctions Laws; and

 

(iv) to the Knowledge of the Companies, none of the Companies’ Affiliates or
Representatives, is currently the subject of any sanctions administered or
enforced by the U.S. Government (including, without limitation, OFAC or the U.S.
Department of State), the United Nations Security Council, or other relevant
sanctions authority.

 

(c) The Companies have not and, to the Knowledge of the Companies, no employee
or other Person associated with or acting on behalf of the Companies (including
any agent) have, directly or indirectly, in connection with the Companies:

 

(i) made any unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity and related in any way to the Companies’
business;

 

(ii) made any unlawful payment to any foreign or domestic government official or
employee, foreign or domestic political parties or campaigns, official of any
public international organization, or official of any state-owned enterprise;

 

(iii) violated or committed any offense under any provision of the U.S. Foreign
Corrupt Practices Act or any other applicable anti-corruption law (the
“Anti-Corruption Law”); or

 

(iv) made any bribe, payoff, influence payment, kickback or other similar
unlawful payment.

 

(d) There are no pending and, to the Knowledge of the Companies, there have not
been any threatened claims or investigations or potential violations, or other
actions, conditions or circumstances giving rise to any future claims or
investigations of potential violations, of applicable Anti-Corruption Laws by
the Companies related in any way to the Companies’ business.

 

 16 

 

 

(e) Each of the Companies’ Products is and has been at all times up to and
including the sale, license, distribution or other provision thereof, marketed,
licensed, sold, performed or otherwise made available in compliance in all
material respects with all Applicable Laws.

 

(f) The Companies have reasonable safeguards in place to protect Personal Data
in the Companies’ possession or control from unauthorized access by third
Persons, including the Companies’ employees and contractors.

 

Section 3.11 Litigation.

 

(a) Other than as set out in Section 3.11 of the Disclosure Statement, there is
no pending material Proceeding, and to the Knowledge of the Companies, since
April 9, 2015, no Person has threatened to commence any material Proceeding: (i)
that involves the Companies or any of the assets owned or used by the Companies
or any Person whose liability the Companies have or may have retained or
assumed, either contractually or by operation of law; or (ii) that challenges,
or that may have the effect of preventing, delaying, making illegal or otherwise
interfering with the Transaction. To the Knowledge of the Companies, no event
has occurred, and no claim, dispute or other condition or circumstance exists,
that will, or that would reasonably be expected to, give rise to or serve as a
basis for the commencement of any Proceeding that is of a type described in the
preceding sentence.

 

(b) There is no material order, writ, injunction, directive, restriction,
judgment or decree to which the Companies, or any of the assets owned or used by
the Companies, are subject or which restricts in any respect the ability of the
Companies to conduct its business. To the Knowledge of the Companies, no officer
or other employee of the Companies is subject to any order, writ, injunction,
judgment or decree that prohibits such officer or other employee from engaging
in or continuing any conduct, activity or practice relating to the business of
the Companies.

 

Section 3.12 Real Property. The Companies do not own any real property and are
not a party to any agreements for the purchase of any parcel of real property.
Other than as set out in Section 3.12 of the Disclosure Statement, the Companies
are not a party to any lease agreements for real property and do not hold a
leasehold interest in any parcel of real property.

 

(a) There is no continuing liability in respect of any other property formerly
owned or occupied by the Companies either as the original contracting party or
by virtue of any direct covenant having been given on a sale or assignment to
the Companies or as a guarantor of the obligations of any other Person in
relation to such property.

 

Section 3.13 Properties.

 

(a) The Companies have good and valid, indefeasible, fee simple title to, or in
the case of leased property and assets, have valid leasehold interests in, all
real property, personal property and assets (whether tangible or intangible)
reflected on the Companies’ profit and loss reports (“Balance Sheet”) or
acquired after the Balance Sheet Date, except for properties and assets sold
since the Balance Sheet Date in the ordinary course of business consistent with
past practices. None of such property or assets is subject to any Lien, except:

 

(i) Liens listed on the Disclosure Statements;

 

 17 

 

 

(ii) Liens for taxes not yet due or being contested in good faith (and for which
adequate accruals or reserves have been established on the Financial
Statements);

 

(iii) mechanics’, landlords’, carriers’, workers’, repairers’ and similar Liens
arising or incurred in the ordinary course of business; or

 

(iv) Liens which do not materially detract from the value or materially
interfere with any present use of such property or assets (clauses “(i)” through
“(iv)” of this Section 3.13(a) are, collectively, the “Permitted Liens”).

 

(b) There are no developments affecting any such property or assets pending or,
to the Knowledge of Seller and the Companies threatened which would reasonably
be expected to materially detract from the value, materially interfere with any
present or intended use or materially adversely affect the marketability of any
such property or assets. All leases of such personal property are in good
standing and are valid, binding and enforceable in accordance with their
respective terms and there does not exist under any such lease any default or
any event which with notice or lapse of time or both would constitute a default.

 

(c) The equipment owned by the Companies have no material defects, are in good
operating condition and repair, ordinary wear and tear excepted, and has been
reasonably maintained consistent with standards generally followed in the
industry (giving due account to the age and length of use of same, ordinary wear
and tear excepted).

 

(d) The property and assets owned or leased by the Companies, or which they
otherwise have the right to use, constitute all of the property and assets used
or held for use by the Companies in connection with the Business and are
adequate to conduct the Business as currently conducted.

 

Section 3.14 Intellectual Property.

 

(a) The Companies claim trademark rights in each of the Companies’ names and
copyright in the ERP Software; however, no filings have been made for such
trademarks and copyright with the United States Patent and Trademark Office.

 

(b) The consummation of the transactions contemplated hereunder will not result
in the loss or impairment of or payment of any additional amounts with respect
to, nor require the consent of any other Person in respect of, the Purchaser’s
right to own, use or hold for use any IP rights as owned, used or held for use
in the conduct of the business of the Companies as currently conducted.

 

(c) Seller’s rights in the Companies’ IP are valid, subsisting and enforceable.
Seller has taken all reasonable steps to maintain the Companies’ IP and to
protect and preserve the confidentiality of all Trade Secrets included in the
Companies’ IP, including requiring all Persons having access thereto to execute
written non-disclosure agreements.

 

(d) To the Knowledge of the Companies, the Companies’ IP as currently or
formerly owned, licensed or used by Seller, have not infringed, misappropriated,
diluted or otherwise violated, and have not, do not and will not infringe,
dilute, misappropriate or otherwise violate, the IP rights or other rights of
any Person. No Person has infringed, misappropriated, diluted or otherwise
violated, or is currently infringing, misappropriating, diluting or otherwise
violating, any Assets.

 

(e) There are no actions (including any oppositions, interferences or
re-examinations) settled, pending or threatened (including in the form of offers
to obtain a license): (i) alleging any infringement, misappropriation, dilution
or violation of the Companies’ IP of any Person by Seller in connection with the
business of the Companies; (ii) challenging the validity, enforceability,
registrability or ownership of any the Companies’ IP or Seller’s rights with
respect to any of the Companies’ IP; or (iii) by Seller or any other Person
alleging any infringement, misappropriation, dilution or violation by any Person
of any of the Company’s IP. Seller is not subject to any outstanding or
prospective governmental order (including any motion or petition therefor) that
does or would restrict or impair the use of any of the Company’s IP.

 

 18 

 

 

Section 3.15 Information Technology. The information technology systems used by
the Companies (“IT Systems”) are designed, implemented, operated and maintained
in accordance with customary industry standards and practices. To the Knowledge
of the Companies, there have been no unauthorized breaches of security with
respect to the IT Systems except as set forth in Section 3.15 of the Disclosure
Statement. The Companies has implemented substantially all security patches or
upgrades that are generally available for the IT Systems.

 

Section 3.16 Insurance Coverage. Seller has accurate and complete copies of all
insurance policies and fidelity bonds relating to the assets, business,
operations, employees, officers or directors of the Companies, each of which is
in full force and effect. To the Knowledge of the Companies, there is no claim
by the Companiespending under any of such policies or bonds as to which coverage
has been questioned, denied or disputed by the underwriters of such policies or
bonds or in respect of which such underwriters have reserved their rights. All
premiums payable under all such policies and bonds have been timely paid and the
Companies has otherwise complied in all material respects with the terms and
conditions of all such policies and bonds. Seller and the Companies have no
Knowledge of any threatened termination of, premium increase with respect to, or
material alteration of coverage under, any of such policies or bonds.

 

Section 3.17 Licenses and Permits. The Companies have, and at all times has had,
all material licenses, permits, qualifications, accreditations, approvals and
authorizations of any Governmental Authority (collectively, the “Permits”), and
has made all filings required under Applicable Law, necessary to conduct its
business in accordance with Applicable Law. Since its inception, The Companies
have not received any written notice or other written communication regarding
any actual or possible violation of or failure to comply with any term or
requirement of any Permit or any actual or possible revocation, withdrawal,
suspension, cancellation, termination or modification of any Permit. Each such
Permit has been validly issued or obtained and is, and after the consummation of
the Transaction will be, in full force and effect.

 

Section 3.18 Tax Matters.

 

(a) The Companies have duly and timely filed with the appropriate Tax
authorities all Tax Returns required to be filed for all taxable years ending on
or after 2010. All such Tax Returns are complete and accurate in all material
respects. All Taxes due and owing by the Companies (whether or not shown on any
Tax Returns and including estimated Taxes that are required to have been paid)
have been paid. The Companies are currently not the beneficiaries of any
extension of time within which to file any Tax Return. No claim has ever been
made by a Tax authority or other Governmental Authority in a jurisdiction where
the Companies does not file Tax Returns that The Companies are or may be subject
to taxation by that jurisdiction.

 

(b) With respect to any Pre-Closing Tax Period, the Companies have made full
provision in accordance with reasonable accounting practices in the Companies’
industry its statutory accounts for the payment of all Taxes that are due or are
claimed to be due, or may or will become due as a result of activities during
such Pre-Closing Tax Period. Since the Balance Sheet Date, the Companies have
not incurred any liability for Taxes outside the ordinary course of business or
otherwise inconsistent with past custom and practice.

 

 19 

 

 

(c) No deficiencies for Taxes with respect to the Companies have been claimed or
assessed by any Tax authority or other Governmental Authority for all taxable
years ending on or after 2010, and there is no existing audit or inquiry of any
Tax authority or other Governmental Authority in relation to any such
deficiencies. There are no pending or, to the Knowledge of the Companies,
threatened, audits, inquiries, assessments or other actions for or relating to
any liability in respect of Taxes of the Companies. To the Knowledge of Seller
and the Companies, there are no matters under discussion with any Tax authority
with respect to Taxes that are likely to result in an additional liability for
Taxes with respect to the Companies. The Companies have delivered or made
available to Purchaser complete and accurate copies of all federal, state, local
and foreign Tax Returns (and any predecessor thereof) for all taxable years
ending on or after 2013, and complete and accurate copies of all audit or
examination reports and statements of deficiencies assessed against or agreed to
by the Companies (or any predecessors thereof) since 2013. The Companies (or any
predecessor thereof) has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency, nor has any request been made in writing for any such extension or
waiver. No power of attorney (other than powers of attorney authorizing
employees of the Companies to act on behalf of the Companies) with respect to
any Taxes is in effect with any Tax authority, and each employee of the
Companies who is authorized to act on behalf of the Companies with respect to
any Taxes is identified on Section 3.18(c) of the Disclosure Schedule.

 

(d) There are no Liens for Taxes upon any property or asset of the Companies
(other than statutory Liens for current Taxes not yet due and payable).

 

(e) The Companies will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any period (or any
portion thereof) ending after the Closing Date as a result of any installment
sale or other transaction on or prior to the Closing Date, any accounting method
change or agreement with any Tax authority, the use of an improper method of
accounting for any period or portion thereof ending prior to the Closing Date,
any prepaid amount received on or prior to the Closing or excess loss account.

 

(f) The Companies are not a party to or bound by any Tax indemnity agreement,
Tax sharing agreement, Tax allocation agreement or similar Contract in respect
of any party other than the Companies.

 

(g) The Companies have not participated in, nor does it plan to participate in,
any Tax amnesty program, or within the last six years has been party to a
transaction that has been required to be disclosed to, or that has required a
formal clearance or ruling from, any Tax authority or other Governmental
Authority.

 

(h) The Companies have no liability for the Taxes of any Person other than the
Companies (i) as a transferee or successor, (ii) by Contract or (iii) otherwise
(including, for the avoidance of doubt, as a result of any tax grouping
arrangements).

 

(i) The Companies has timely withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, equity holders of the Companies or other
Person.

 

(j) All documents which are required (i) to establish the title of the Companies
to any asset or (ii) to enforce any rights of the Companies, and in each case in
respect of which any stamp duty, registration, transfer or other similar tax is
payable (whether as a condition to the validity, registrability or otherwise),
have been duly stamped and such stamp, registration, transfer or similar tax has
been paid in respect of such documents.

 

 20 

 



 



Section 3.19 Environmental Matters.

 

(a) The Companies are environmentally compliant with respect to the items below
and to the extent that the Companies are not compliant it is not reasonably
expected to have a Material Adverse Effect on the Companies:

 

(i) no written notice, notification, demand, request for information, citation,
summons or order has been received, no complaint has been filed, no penalty has
been assessed, and no Proceeding (or any basis therefor) is pending or, to the
Knowledge of the Companies, is threatened by any Governmental Authority or other
Person relating to the Companies and relating to or arising out of any
Environmental Law;

 

(ii) the Companies are, and have at all times been, in material compliance with
all Environmental Laws and all Environmental Permits, and to the Knowledge of
the Companies, no circumstances exist on the date hereof that will require any
material capital expenditures to be incurred within one year of the date of this
Agreement in order to ensure compliance with Environmental Laws and all
Environmental Permits; and

 

(iii) to the Knowledge of the Companies, there are no liabilities or obligations
of the Companies of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise arising under or relating to any
Environmental Law or any Hazardous Substance and, to the Knowledge of the
Companies, there is no condition, situation or set of circumstances that could
reasonably be expected to result in or be the basis for any such liability or
obligation.

 

(b) the Companies (and the Companies’ Real Property) are not individually or
cumulatively required to participate in any form of climate change or emissions
reduction, record keeping, conservation or trading scheme.

 

(c) To the Knowledge of the Seller, there has been no environmental
investigation, study, audit, test, review or other analysis conducted in
relation to business of the Companies or any property or facility now or
previously owned or leased by the Companies that have not been made available to
Purchaser.

 

(d) For purposes of this Section 3.20, the Companies shall include any entity
that is, in whole or in part, a predecessor of the Companies.

 

Section 3.20 Significant Customers and Suppliers; Product Liability.

 

(a) Section 3.20(a) of the Disclosure Schedule sets forth an accurate and
complete breakdown of the revenues received from the 10 largest customers of the
Companies, by revenue for the fiscal year ended December 31, 2016. Neither
Seller nor the Companies have received any written notice or other written
communication indicating that any of the customers listed in Section 3.20(a) of
the Disclosure Schedule may cease dealing with the Companies or may otherwise
reduce the volume of business transacted by such Person with the Companies below
historical levels.

 

(b) Section 3.20(b) of the Disclosure Schedule sets forth an accurate and
complete list of the 10 largest suppliers of each of the Companies, by revenue
for the fiscal year ended December 31, 2016. Neither Seller nor the Companies
have received any written notice or other written communication indicating that
any of the suppliers listed in Section 3.20(b) of the Disclosure Schedule may
cease acting as a supplier to the Companies or otherwise dealing with the
Companies.

 

 21 

 

 

Section 3.21 Accounts Receivable. Section 3.21(a) of the Disclosure Schedule
sets forth an accurate and complete breakdown and aging of all accounts
receivable, notes receivable and other receivables of the Companies as of the
Balance Sheet Date. All existing accounts receivable of the Companies that have
not yet been collected and those accounts receivable that have arisen since the
Balance Sheet Date and have not yet been collected) (a) represent and will
represent valid obligations of customers of the Companies arising from bona fide
transactions entered into in the ordinary course of business and (b) except as
set forth in Section 3.21(b) of the Disclosure Schedules, are current and, to
the Knowledge of Seller and the Companies, will be collected in full when due,
without any counterclaim or set off (net of the respective reserves shown on the
Financial Statements and other than normal cash discounts accrued in the
ordinary course of business consistent with past practice), and, with respect to
accounts receivable that have arisen since the Balance Sheet Date, net of
reserves that will be established with respect to such receivables consistent
with past practices, which reserves are adequate and calculated consistent with
past practice of Seller and the Companies. Subject to such reserves, to the
Knowledge of Seller and the Companies, each of such accounts receivable either
has been or will be collected in full, without any counterclaim or setoff (other
than normal cash discounts accrued in the ordinary course of business consistent
with past practice), within 90 days after the day on which it first becomes due
and payable.

 

Section 3.22 Affiliate Transactions. To the Knowledge of the Companies, no
director, officer, employee, Affiliate or “associate” or members of any of their
“immediate family” (as such terms are respectively defined in Rule 12b-2 and
Rule 16a-1 of the Exchange Act) of the Companies (each of the foregoing, a
“Related Person”), other than in its capacity as a director, officer or employee
of the Companies (a) is involved, directly or indirectly, in any business
arrangement or other relationship with any Affiliate of the Companies (whether
written or oral), (b) directly or indirectly owns, or otherwise has any right,
title, interest in, to or under, any property or right, tangible or intangible,
that is used by the Companies or (c) is engaged, directly or indirectly, in any
business that competes with the Business.

 

Section 3.23 Finders’ Fees. Except as set out in Section 3.23 of the Disclosure
Schedule, there is no investment banker, broker, finder or other intermediary
that has been retained by or is authorized to act on behalf of Seller or the
Companies who is entitled to any fee or commission from Seller or the Companies,
or any Affiliates of Seller or the Companies in connection with the Transaction.

 

Section 3.24 No Other Representations and Warranties. Except for the
representations and warranties contained in this Article III (including the
related portions of the Disclosure Schedule), none of Seller, or the Companies,
or any other Person has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of Seller, or the
Companies, including any representation or warranty as to the accuracy or
completeness of any information, regarding the Companies furnished or made
available to Purchaser and its Representatives or as to the future revenue,
profitability or success of the Business, or any representation or warranty
arising from statute or otherwise in Applicable Law.

 

ARTICLE 4.
Representations and Warranties of Purchaser

 

Except as set forth in the Disclosure Schedule, Purchaser represents and
warrants to Seller and the Companies that:

 

Section 4.01 Corporate Existence and Power.

 

(a) Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted. Purchaser is duly qualified to do business as a foreign corporation
or other entity and is in good standing in each jurisdiction where such
qualification is necessary, except where the failure to be so qualified or in
good standing has not had and would not reasonably be expected to have a
Material Adverse Effect.

 

 22 

 

 

(b) Purchaser has made available to Seller and the Companies accurate and
complete copies of: (i) the Organizational Documents of Purchaser; and (ii) the
stock records of Purchaser. There has not been any violation of any of the
provisions of the Organizational Documents of Purchaser, and Purchaser has not
taken any action that is inconsistent in any material respect with any
resolution adopted by the stockholders of Purchaser, the board of directors of
Purchaser or any committee thereof.

 

Section 4.02 Corporate Authorization. Purchaser has all requisite corporate
power and authority to enter into and to perform its obligations under this
Agreement; and the execution, delivery and performance by Purchaser of this
Agreement has been duly authorized by all necessary action on the part of
Purchaser. Assuming the due authorization, execution and delivery of this
Agreement by Seller and the Companies, this Agreement constitutes the legal,
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, subject to (a) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (b) rules of law
governing specific performance, injunctive relief and other equitable remedies.

 

Section 4.03 Governmental Authorization. The execution, delivery and performance
by Purchaser of this Agreement and the consummation by Purchaser of the
transactions contemplated hereby require no action by or in respect of, or
filing with, any Governmental Authority, other than (a) compliance with any
applicable requirements of the Securities Act, the Exchange Act and any other
U.S. state or federal securities laws or the laws of any national securities
exchange, and (b) any actions or filings the absence of which would not be
reasonably expected to materially impair the ability of Purchaser to consummate
the Transaction.

 

Section 4.04 Non-contravention. The execution, delivery and performance by
Purchaser of this Agreement and the consummation by Purchaser of the
transactions contemplated hereby do not and will not (a) contravene, conflict
with, or result in any violation or breach of any provision of the
Organizational Documents of Purchaser or (b) assuming compliance with the
matters referred to in Section 4.03, contravene, conflict with or result in a
violation or breach of any provision of any material Applicable Law.

 

Section 4.05 Compliance with Applicable Laws. Purchaser is, and has at all times
been, in material compliance with, and to the Knowledge of Purchaser is not, and
at no time has been, under investigation with respect to or threatened to be
charged with or given notice of any violation of, any Applicable Law.

 

Section 4.06 Finders’ Fees. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Purchaser who is be entitled to any fee or commission from Purchaser or any
of its Affiliates in connection with the Transaction.

 

Section 4.07 Financial Ability. Purchaser will have available cash or other
sources of immediately available funds sufficient to pay or cause to be paid the
First Payment, Initial Post-Closing Consideration, Final Post-Closing
Consideration and the other amounts payable by Purchaser pursuant to Section
2.02(b) and Section 2.03, in each case in accordance with the terms of this
Agreement.

 

Section 4.08 Litigation. There are no actions, suits, claims, investigations or
other legal proceedings pending or threatened in writing against or by Purchaser
or any Affiliate of Purchaser that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. There is no
material order, writ, injunction, directive, restriction, judgment or decree to
which Purchaser, or any of the assets owned or used by Purchaser, is subject or
which restricts in any respect the ability of Purchaser to conduct its business.
To the Knowledge of Purchaser, no officer or other employee of Purchaser is
subject to any order, writ, injunction, judgment or decree that prohibits such
officer or other employee from engaging in or continuing any conduct, activity
or practice relating to the business of Purchaser.

 

 23 

 

 

ARTICLE 5.
Covenants of Purchaser and Additional Covenants of the Parties

 

Section 5.01 Employment Agreement.

 

(a) Effective upon closing of the Transaction, the Companies shall enter into an
employment agreement with Seller for a term of three (3) years (the “Term”),
pursuant to which the Seller will serve as a consultant to Purchaser (the
“Employment Agreement”). The Employment Agreement shall entitle the Seller to an
annual base salary of $50,000.00, and common stock of the Purchaser in an amount
to be agreed upon by the Seller and the Purchaser which shall vest over the
Term. Additionally, the Employment Agreement shall entitle the Seller to scaled
compensation based on the profit and loss of the Companies as set forth in the
Term Sheet dated March 28, 2017 substantially in the form attached hereto as
Exhibit A.

 

(b) Within Ten (10) days of the Effective Date, the Purchaser shall issue a
promissory note in favor of the Seller in the amount of $830,000 (the “Note”)
evidencing the amounts previously loaned by Seller to the Companies in
substantially the form attached hereto as Exhibit C.

 

(c) In order to ensure that Seller has a good faith ability to achieve the
scaled compensation referenced in Section 5.01(a) above and Exhibit A, Purchaser
agrees that it will not burden the Companies with any type of unreasonable
additional cost, fees, overhead or similar charges that are not directly related
to the on-going business of the Companies during the term of the Employment
Agreement.

 

Section 5.02 Public Announcements.

 

(a) Without limiting any other provision of this Agreement, each of Purchaser
and Seller shall consult with the other prior to issuing any press release with
respect to the execution of this Agreement. Thereafter, neither Seller, the
Companies nor Purchaser, shall issue any press release or other announcement (to
the extent not previously publicly disclosed or made in accordance with this
Agreement) with respect to this Agreement or the Transaction without the prior
consent of the other parties hereto (such consent not to be unreasonably
withheld, conditioned or delayed), except as such press release or other
announcement may be required by Applicable Law or the applicable rules of a
national securities exchange, in which case the party required to issue the
release or make the announcement shall use its commercially reasonable efforts
to provide the other party with a reasonable opportunity to review and comment
on such release or announcement in advance of its issuance.

 

Section 5.03 Preservation of Records. Seller shall transfer all of the records
of the Companies to the Purchaser. In the event any records of the Companies are
not transferrable, the Seller shall make such records and personnel available,
during normal business hours upon reasonable notice and in a manner so as to not
unreasonably interfere with the conduct of business, to the other as may be
reasonably requested by such party in accordance with this Section 5.04.
Requests may be made under this Section 5.05 only to (a) facilitate the
preparation for or the prosecution, defense, or disposition of any Proceeding
(other than any Proceeding between or among any of the parties hereto or any
Indemnified Party) or (b) prepare and file other documents or reports required
by any Governmental Authority. Notwithstanding anything herein to the contrary,
neither party shall be required to make any such records or personnel available
to the extent such party determines, in its reasonable judgment (after
consultation with outside legal counsel), that doing so would (i) violate
Applicable Law, (ii) breach a Contract or obligation of confidentiality owing to
a third party or (iii) constitute a waiver of attorney-client privilege (it
being agreed that such party shall give notice to the other party of the fact
that it is withholding such information or documents pursuant to clauses (i)
through (iii) above and thereafter the parties shall reasonably cooperate
(including by entering into a joint defense or similar agreement) to cause such
information to be provided in a manner that would not reasonably be expected to
waive the applicable privilege or protection or violate the applicable
restriction). After the Effective Date, Seller shall not have access to
personnel records of the Companies relating to individual performance or
evaluation records, medical histories or other information, the disclosure of
which would result in the violation of Applicable Law. In the event Seller or
Purchaser wishes to destroy such records after that time, such party shall first
give ninety (90) days prior written notice to the other and such other party
shall have the right at its option and expense, upon prior written notice given
to such party within such 90-day period, to take possession of the records
within one hundred eighty (180) days after the date of such notice.

 

 24 

 

 

ARTICLE 6.
Tax Matters

 

Section 6.01 Tax Periods Ending on or before the Closing Date. To the extent not
filed prior hereto, Seller shall prepare or cause to be prepared, in accordance
with Applicable Law and consistent with past practice, each Tax Return required
to be filed with respect to the Companies for a Pre-Closing Tax Period. At least
20 days prior to the date on which any such Tax Return is due (after taking into
account any valid extension), the Companies shall deliver such Tax Return to
Purchaser. No later than five days prior to the date on which such Tax Return
for a Pre-Closing Tax Period is due (after taking into account any valid
extension), Purchaser, after reasonable consultation with the Companies, may
make reasonable changes and revisions to such Tax Return. The Companies shall
not file such Tax Return without the consent of the Purchaser, which shall not
be unreasonably withheld, conditioned or delayed. To the extent not filed prior
hereto, the Companies shall file or cause to be filed each Tax Return required
to be filed with respect to the Companies for a Pre-Closing Tax Period.

 

Section 6.02 Straddle Periods. Purchaser shall prepare each Tax Return required
to be filed with respect to the Companies for any Straddle Period, in accordance
with Applicable Law and consistent with past practice. At least 20 days prior to
the date on which any such Tax Return for a Straddle Period is due (after taking
into account any valid extension), Purchaser shall deliver such Tax Return to
Seller. No later than five days prior to the date on which any such Tax Return
for any Straddle Period is due (after taking into account any valid extension),
Seller, after reasonable consultation with Purchaser, may make reasonable
changes and revisions to the pre-Closing portion of such Tax Return. Purchaser
shall file or cause to be filed each Tax Return required to be filed with
respect to the Companies for a Straddle Period. For purposes of this Section
6.02 and Section 7.02(b)(v), the portion of any Tax that relates to the portion
of any Straddle Period ending on the Closing Date shall be deemed equal to the
amount which would be payable if the relevant Straddle Period ended on the
Closing Date.

 

Section 6.03 Cooperation on Tax Matters. Purchaser, Seller and the Companies
shall cooperate fully, as and to the extent reasonably requested by the other
party, in connection with the filing of Tax Returns pursuant to this Agreement
and any Tax Contest. Such cooperation shall include the retention and (upon the
other party’s request) access to (and ability to copy) the records and
information which may be reasonably relevant to any such Tax Contest and making
appropriate persons available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Purchaser and the Companies shall retain all books and records with respect to
Tax matters pertinent to the Companies relating to any Taxable period beginning
before the Closing Date until the expiration of the statute of limitations (and,
to the extent notified, any extensions thereof) of the respective Taxable
periods, and to abide by all record retention agreements entered into with any
Taxing authority. Seller and the Companies shall deliver or make available to
Purchaser on the Closing Date, originals or accurate copies of all such books
and records.

 

 25 

 

 

Section 6.04 Contest Provisions. If, subsequent to the Closing, Purchaser or the
Companies receives notice of a Tax Contest with respect to any Tax Return for a
Pre-Closing Tax Period (a “Pre-Closing Return”) with respect to which
Indemnified Parties claim a right to indemnification under this Agreement, then
within 10 days after receipt of such notice, Purchaser shall notify Seller and
the Companies of such notice; provided, however, that any failure on the part of
Purchaser to so notify Seller and the Companies shall not limit any of the
obligations of Seller under Article 7 (except to the extent such failure
materially prejudices the defense of such Tax Contest or materially increases
the Seller’s liability). Purchaser shall have the right to control the conduct
and resolution of such Tax Contest, provided that Purchaser shall keep Seller
and the Companies reasonably informed of all material developments on a timely
basis, shall consider in good faith any comments provided by the Seller and the
Companies in connection with the conduct and resolution of such Tax Contest and
Purchaser shall not resolve such Tax Contest in a manner that could reasonably
be expected to have an adverse impact on the Companies’s indemnification
obligations under this Agreement without Seller’s or the Companies’s written
consent, which consent shall not be unreasonably withheld. “Tax Contest” means
any audit, other administrative proceeding or inquiry by a Government Authority,
or judicial proceeding, in each case relating to the relevant Tax Return.

 

Section 6.05 Characterization of Payments. Any indemnity payments made pursuant
to Article 7 shall constitute an adjustment of the Aggregate Consideration paid
by Purchaser pursuant to this Agreement for Tax purposes and shall be treated as
such by all parties on their Tax Returns to the extent permitted by law.

 

Section 7.06 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other similar Taxes and fees (including any penalties and
interest) incurred in connection with the Transaction and this Agreement shall
be borne by Purchaser. Purchaser will file, and Seller and the Companies shall
cooperate in the preparation and filing of, all necessary Tax returns and other
documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other Taxes and fees.

 

ARTICLE 7.
Indemnification

 

Section 7.01 Survival of Representations.

 

(a) The representations and warranties and other obligations made by Seller and
Purchaser in this Agreement shall survive the Closing until the date that is
twelve (12) months following the Closing Date (the “Expiration Date”).
Notwithstanding the foregoing, if at any time prior to the Expiration Date any
Indemnified Party (as defined in Section 7.04 herein) delivers to Seller or
Purchaser, as applicable, a written notice alleging the existence of an
inaccuracy in or a breach of any of such representation, warranty, covenant or
other obligation and asserting a claim for recovery under Section 7.02 based on
such alleged inaccuracy or breach, then the claim asserted in such notice shall
survive until such time as such claim is fully and finally resolved.
Notwithstanding the foregoing, all representations and warranties made by Seller
and Purchaser in this Agreement shall survive indefinitely in the event of fraud
or willful or intentional misrepresentation by Seller, Purchaser, or any of
Seller’s or Purchaser’s Representatives subject to any applicable statutes of
limitation on such claims.

 

 26 

 



 

(b) For purposes of this Agreement, each statement or other item of information
set forth in the Disclosure Schedule shall be deemed to be a representation and
warranty made by Seller or Purchaser, as applicable, in this Agreement.

 

(c) The parties acknowledge and agree that if the Companies suffer, incur or
otherwise become subject to any Damages as a result of or in connection with any
inaccuracy in or breach of any representation, warranty, covenant or obligation,
then (without limiting any of the rights of the Companies as an Indemnitee)
Purchaser shall also be deemed, by virtue of its ownership of the Company
Membership Interests, to have incurred Damages as a result of and in connection
with such inaccuracy or breach.

 

Section 7.02 Indemnification.

 

(a) From and after the Closing, Seller shall defend, hold harmless and indemnify
each of the Indemnified Parties from and against any Damages which are suffered
or incurred by any of the Indemnified Parties or to which any of the Indemnified
Parties may otherwise become subject and which arise from or as a result of, or
are connected with a third party claim for: (a) any inaccuracy in or breach of
any representation or warranty of the Companies or Seller as of the date of this
Agreement; (b) any breach of any covenant or obligation of the Companies or
Seller set forth in this Agreement; and (c) any of the Companies Transaction
Expenses, to the extent not accounted for in the determination of the
consideration pursuant to this Agreement; provided, however, that in no event
shall such Damages be “double counted” for purposes of this Article 7.

 

(b) From and after the Closing, Purchaser shall defend, hold harmless and
indemnify each of the Indemnified Parties from and against any Damages which are
suffered or incurred by any of the Indemnified Parties or to which any of the
Indemnified Parties may otherwise become subject and which arise from or as a
result of, or are connected with a third party claim for: (i) any inaccuracy in
or breach of any representation or warranty of Purchaser as of the date of this
Agreement; (ii) any breach of any covenant or obligation of Purchaser set forth
in this Agreement; (iii) any Finders’ Fee incurred by Purchaser prior to the
Closing; (iv) any Taxes of the Companies with respect to any Pre Closing Tax
Period or with respect to the portion of any Straddle Period ending on the
Closing Date, to the extent not accounted for in determination of the Aggregate
Consideration pursuant to this Agreement, and (v) the unpaid Taxes of any Person
(other than Purchaser) for which Purchaser is liable as a transferee or
successor, by Contract, or otherwise (including, for the avoidance of doubt, as
a result of any tax grouping arrangements); provided, however, that in no event
shall such Damages be “double counted” for purposes of this Article 7.

 

Section 7.03 Limitations for Indemnification Obligations.

 

(a) No party shall be liable for any Damages pursuant to Section 7.02(a) or
Section 7.02(b) for any inaccuracy in or breach of any of the representations
and warranties, until such time as the total amount of all Damages (including
the Damages arising from such inaccuracy or breach and all other Damages arising
from any other inaccuracies in or breaches of any representations or warranties)
that have been directly or indirectly suffered or incurred by any one or more of
the Indemnified Parties, or to which any one or more of the Indemnified Parties
has or have otherwise become subject, exceeds an amount equal to U.S. $50,000
(the “Deductible”) in the aggregate (it being understood that if the total
amount of such Damages exceeds the Deductible, then the Indemnified Parties
shall be entitled to be indemnified against and compensated and reimbursed only
for such Damages that are in excess of the Deductible).

 

(b) Absent fraud or willful or intentional misrepresentation, the
indemnification provisions contained in this Article 7 are intended to provide
the sole and exclusive remedy following the Closing as to all Damages any
Indemnifying Party may be liable for arising from or relating to this Agreement
or the Transaction (it being understood that nothing in this Section 7.03(b) or
elsewhere in this Agreement shall affect the parties’ rights to specific
performance with respect to the covenants referred to in this Agreement or to be
performed after the Closing).

 

 27 

 

 

(c) Liability of Seller or Purchaser, as applicable, in respect of any Damages
related to Indemnification hereunder shall be limited to the amount of any
Damages that remain after deducting therefrom any amounts actually received by
such Indemnitee pursuant to the terms of the insurance policies (if any)
covering such Damages (net of all deductibles, co-payments, retro-premium
obligations and premium increases attributable thereto and all costs of
collection of any such insurance proceeds).

 

Section 7.04 Claims and Procedures.

 

(a) If at any time prior to the Expiration Date, Purchaser or Seller, as
applicable, determines in good faith that any Indemnified Party has a bona fide
claim for indemnification pursuant to this Article 7, Purchaser or Seller, as
applicable (the “Indemnified Party”), may deliver to the other party (the
“Indemnifying Party”) a certificate signed by Seller or any officer of
Purchaser, as applicable (any certificate delivered in accordance with the
provisions of this Section 7.04(a) an “Officer’s Claim Certificate”):

 

(i) stating that an Indemnified Party has a claim for indemnification pursuant
to this Article 7;

 

(ii) to the extent possible, containing a good faith non-binding, preliminary
estimate of the amount to which such Indemnitee claims to be entitled to
receive, which shall be the amount of Damages such Indemnitee claims to have so
incurred or suffered or could reasonably be expected to incur or suffer;

 

(iii) specifying in reasonable detail (based upon the information then possessed
by the Indemnified Party) the material facts known to the Indemnified Party
giving rise to such claim; and

 

(iv) no delay in providing such Officer’s Claim Certificate prior to the
Expiration Date shall affect an Indemnified Party’s rights hereunder, unless
(and then only to the extent that) the Indemnifying Party is materially
prejudiced thereby.

 

(b) If the Indemnifying Party, in good faith, objects to any claim made by the
Indemnified Party in any Officer’s Claim Certificate, then the Indemnifying
Party shall deliver a written notice (a “Claim Dispute Notice”) to the
Indemnified Party during the 30-day period commencing upon receipt by the
Indemnifying Party of the Officer’s Claim Certificate. The Claim Dispute Notice
shall set forth in reasonable detail the principal basis for the dispute of any
claim made by the Indemnified Party in the Officer’s Claim Certificate.

 

(c) If the Indemnifying Party delivers a Claim Dispute Notice, then the
Indemnified Party and the Indemnifying Party shall attempt in good faith to
resolve any such objections raised by the Indemnifying Party in such Claim
Dispute Notice. If the Indemnified Party and the Indemnifying Party agree to a
resolution of such objection, then a memorandum setting forth the matters
conclusively determined by the Indemnified Party and the Indemnifying Party
shall be prepared and signed by both parties.

 

(d) If no such resolution can be reached during the 30-day period following the
Indemnified Party’s receipt of a given Claim Dispute Notice, then upon the
expiration of such 30-day period, then the matter will be handled under the
Dispute Resolution provisions of this Agreement.

 

 28 

 

 



Section 7.05 Defense of Third-Party Claims. Except as otherwise provided in
Article 7, in the event of the assertion of any claim or the commencement by any
Person of any Proceeding (whether against Seller, against Purchaser or against
any other Person) with respect to which Seller or Purchaser, as applicable, may
become obligated to hold harmless, indemnify, compensate or reimburse any
Indemnified Party pursuant to this Article 7 (each, a “Claim”), the Indemnifying
Party shall have the right, upon written notice to Indemnified Party, as
applicable, within thirty (30) days of receipt of a Claim, to assume the defense
and control of such Claim; provided that Indemnified Party shall be permitted to
participate in such prosecution and defense and Indemnifying Party will provide
the Indemnified Party reasonable access to all relevant information and
documentation relating to the Claim and the prosecution and defense thereof. If
the Indemnifying Party elects to so proceed with the defense of any such Claim:

 

(a) Indemnified Party, as applicable, shall make available to the Indemnifying
Party any documents and materials in its possession or control that may be
necessary to the defense of such Claim, or, in the event the delivery of such
documents and materials would (i) violate Applicable Law or (ii) breach a
Contract or obligation of confidentiality owing to a third party or (iii)
constitute a waiver of Indemnified Party’s attorney-client privilege,
Indemnified Party, as applicable, shall provide summaries, excerpts or any other
information in connection with such documents and materials to the maximum
extent legally permissible and shall use reasonable efforts to assist and
participate in such defense (at its own expense, which amount shall not
constitute “Damages” of Indemnified Party, as applicable) as it relates to such
materials and documents; and

 

(b) The party assuming the defense of any such Claim shall not enter into
settlement of any Claim without the prior written consent of the other party
(which consent shall not be unreasonably withheld or delayed).

 

Each party shall give the other party prompt notice of the commencement of any
such Claim against an Indemnified Party; provided, however, that any failure to
so notify shall not limit any of the obligations of Seller and Purchaser, as
applicable, under this Article 7 (except to the extent such failure materially
prejudices the defense of such Proceeding). Such notice shall describe the Claim
in reasonable detail based upon the information then possessed by Indemnified
Party, as applicable, include copies of all material written evidence thereof,
and shall indicate the estimated amount, if reasonably practicable and to the
extent known to Indemnified Party, as applicable, of the Damages that have been
or may be sustained by the Indemnified Party.

 

Section 7.06 No Contribution. Seller shall not have, and shall not be entitled
to exercise or assert (or attempt to exercise or assert), any right of
contribution, right of indemnity or other right or remedy against the Companies
in connection with any indemnification obligation or any other liability to
which it may become subject under or in connection with this Agreement.

 

ARTICLE 8.
Miscellaneous

 

Section 8.01 Notices. All notices, requests and other communications required or
permitted under, or otherwise made in connection with, this Agreement, shall be
in writing and shall be deemed to have been duly given (a) when delivered in
person, (b) upon confirmation of receipt when transmitted by facsimile
transmission or email, (c) upon receipt after dispatch by registered or
certified mail, postage prepaid or (d) on the next Business Day if transmitted
by national overnight courier (with confirmation of delivery), in each case,
addressed as follows:

 

 29 

 

 

if to Purchaser, to:

 

DirectView Holdings, Inc.

21218 Saint Andrews Blvd., Suite 323

Boca Raton, FL 33433

Attention: Roger Ralston

Email: rralston@directview.com

 

with a copy to (which shall not constitute notice):

 

Lucosky Brookman LLP
101 Wood Avenue South, 5th Floor
Iselin, NJ 08830
Attention: Brian R. Goldberg, Esq.
Email: bgoldberg@lucbro.com

 

if to Seller, to:

 

Mark Harris

22 Prestige Circle, Suite 100

Allen, Texas 75002

Email: mark.harris@vs-us.com

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.

 

Section 8.02 Remedies Cumulative; Specific Performance. As between the Seller,
on the one hand, and the Purchaser and any of its respective Affiliates, on the
other hand, the remedies, rights and obligations set forth this Agreement will
be the exclusive remedies, rights and obligations arising out of, relating to or
resulting from this Agreement, except with respect to matters involving breach
of the confidentiality obligations set forth herein. Solely with respect to
matters involving breach of the confidentiality obligations set forth herein,
the parties hereto agree that irreparable damage would occur if a party’s
confidentiality obligations are not performed in accordance with the terms
hereof and that the parties shall be entitled to an injunction or injunctions to
prevent disclosure of confidential information or to enforce specifically the
performance of the terms and provisions herein.

 

Section 8.03 Amendments and Waivers.

 

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement or, in the case of a waiver, by each
party against whom the waiver is to be effective.

 

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

 

 30 

 

 

Section 8.04 Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement, including all third-party
legal, accounting, financial advisory, Employment or other fees and expenses
incurred in connection with the Transaction, shall be paid by the party
incurring such cost or expense.

 

Section 8.05 Disclosure Schedule References. The parties hereto agree that any
reference in a particular Section of the Disclosure Schedule shall only be
deemed to be an exception to (or, as applicable, a disclosure for purposes of)
(i) the representations and warranties (or covenants, as applicable) of the
relevant party that are contained in the corresponding Section of this Agreement
and (ii) any other representations and warranties of such party that is
contained in this Agreement, but only if the relevance of that reference as an
exception to (or a disclosure for purposes of) such representations and
warranties would be reasonably apparent to an individual who has read that
reference and such representations and warranties.

 

Section 8.06 Binding Effect; Benefit; Assignment.

 

(a) The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
Except with respect to Article 7, no provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any Person other than the parties hereto and their respective successors and
assigns.

 

(b) No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto,
except that Purchaser may transfer or assign its rights and obligations under
this Agreement, in whole or from time to time in part, to (i) one or more of
their Affiliates at any time and (ii) after the Closing, Purchaser may assign
this Agreement to an Affiliate, lender, acquirer, or successor of Purchaser or
the Companies or in connection with a sale of all or substantially all of the
assets of Purchaser without the consent of Seller or the Companies; provided
that such transfer or assignment shall not relieve Purchaser of its obligations
hereunder or enlarge, alter or change any obligation of any other party hereto
or due to Purchaser.

 

Section 8.07 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of laws that would require the application of the laws
of any other jurisdiction.

 

Section 8.08 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 8.09 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be deemed an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). The exchange of a fully executed Agreement (in
counterparts or otherwise) by electronic transmission in .PDF format or by
facsimile shall be sufficient to bind the parties to the terms and conditions of
this Agreement.

 

Section 8.10 Entire Agreement. This Agreement (including the Disclosure Schedule
and Exhibits) constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.

 

 31 

 

 

Section 8.11 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the Transaction is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the Transaction be consummated as
originally contemplated to the fullest extent possible.

 

Section 8.12 Time is of the Essence. Time is of the essence with respect to the
performance of this Agreement.

 

Section 8.13 Dispute Resolution.

 

(a) Negotiation: The parties will attempt in good faith to resolve any
controversy, dispute, claim or question arising out of or in relation to this
Agreement, including without limitation its interpretation, performance or
non-performance by either party, termination, or any breach thereof
(hereinafter, collectively “Controversy”) promptly by negotiation between
designated representatives of the parties who have authority to settle the
Controversy and do not have direct responsibility for administration of this
Agreement. The disputing party shall give the other party written notice of the
Controversy and the designated representatives will meet at a mutually
acceptable time and place within thirty (30) days of the date of the disputing
party’s notice and thereafter as often as they reasonably deem necessary to
exchange relevant information and to attempt to resolve the Controversy.

 

(b) Mediation: If the Controversy has not been resolved by negotiation within
forty-five (45) days of the disputing party’s notice, or the party receiving the
notice will not meet within thirty (30) days, either party may, upon written
notice by one party to the other, initiate mediation of the Controversy in
accordance with the Commercial Mediation Rules of the American Arbitration
Association, to the extent that such provisions are not inconsistent with the
provisions of this section. The parties will jointly appoint a mutually
acceptable mediator, seeking assistance in this regard from the American
Arbitration Association if they are unable to agree upon such appointment within
twenty (20) days of the notice of mediation. The parties agree to participate in
good faith in the mediation and negotiations thereto for a period of thirty (30)
days after the appointment of the mediator. The parties shall share equally the
cost of the mediation.

 

(c) Binding Arbitration: If the Controversy has not been resolved by mediation
within thirty (60) days of the appointment of the mediator, or if a mediator is
not appointed within thirty (30) days of the notice of mediation, upon written
notice, either party may elect to submit the Controversy to binding arbitration.
Arbitration shall be conducted before one arbitrator in accordance with the
rules of the AAA. The arbitrator must be licensed to practice law and be a
member of the AAA. The arbitration hearing shall be held in Dallas, Texas as
promptly as practicable, the appointment of the arbitrator.

 

(d) Injunctive Relief. Notwithstanding the provisions of this Section, either
Party shall be entitled to apply to a court for injunctive or other equitable
relief in any case involving a breach or alleged breach by the other Party of
any obligations set out in this Agreement relating to the use, protection or
confidentiality of any proprietary or confidential information of the Party
seeking such injunctive or other equitable relief. Despite such action the
parties will continue to participate in good faith in this Dispute Resolution
process. The initiation of the Dispute Resolution process shall toll the running
of the statute of limitations for any cause of action arising from the
Controversy. All time limitations contained in the Dispute Resolution sections
above, may be altered by mutual agreement of the parties to protect the
proprietary or confidential information of the party seeking such relief.

 

 32 

 

 



8.13 Limitation of Liability.

 

(a) TO THE MAXIMUM EXTENT PERMISSIBLE BY LAW, EACH PARTY DISCLAIMS LIABILITY FOR
AND IN NO EVENT WILL EITHER PARTY BE LAIBLE FOR INDIRECT, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES, REGARDLESS OF THE FORM OF ACTION, WHETHER IN
CONTRACT, TORT OR OTHERWISE, AND EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

(b) IN NO EVENT WILL EITHER PARTY’S CUMULATIVE LIABILITY FOR ANY AND ALL DAMAGES
ARISING OUT OF OR RELATING TO ITS PERFORMANCE UNDER THIS AGREEMENT EXCEED AN
AMOUNT EQUAL TO ONE MILLION DOLLARS ($1,000,000).

 

(c) THE LIMITATIONS SET OUT IN SECTION 8.13 (b) WILL NOT APPLY TO: (i)
INDEMNIFICATION OBLIGATIONS WHICH WILL BE DETERMINED PURSUANT TO SECTION 7; (ii)
PAYMENT OBLIGATIONS OF THE PURCHASER FOR ANY AMOUNTS DUE HEREUNDER TO SELLER; OR
(iii) CLAIMS OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT.

 

[Signature Page Follows]

 

 33 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.

 

  DIRECTVIEW HOLDINGS, INC.       By:     Name: Roger Ralston   Title: Chief
Executive Officer         VIDEO SURVEILLANCE LIMITED LIABILITY COMPANY       By:
    Name: Mark D. Harris   Title: President

 

  APEX CCTV LIMITED LIABILITY COMPANY       By:     Name: Mark D. Harris  
Title: President  

 

      Mark D. Harris, an individual

 

 34 

 

 

EXHIBIT A

 

Term Sheet

 

See attached.

 

 35 

 

 

EXHIBIT B

 

SBA Loan

 

See attached.

 

 36 

 

 

EXHIBIT C

 

Form of Promissory Note

 

See attached.

 

 37 

 

 



